Citation Nr: 1608018	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-21 450	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD) prior to January 14, 2014, and 50 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to January 6, 2014, and 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability prior to January 6, 2014, and 20 percent thereafter.

4.  Entitlement to an initial compensable disability rating for atopic dermatitis of the bilateral forearms.

5.  Entitlement to a separate compensable rating for cervical radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy. 

7.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy. 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989, from December 1997 to June 1998, and from August 1998 to March 2010, with a prior period of active duty for training from February 1988 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, granted service connection for  MDD and assigned a 30 percent disability rating; granted service connection for a cervical spine disability and assigned a 10 percent disability rating; granted service connection for a lumbar spine disability and assigned a 10 percent disability rating; and granted service connection for atopic dermatitis of the bilateral forearms and assigned a noncompensable disability rating.  The effective date for all claims granted was April 1, 2010, which is the day following the Veteran's last period of active service.

In an April 2014 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating, effective January 6, 2014; granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating, effective January 6, 2014; increased the disability rating for MDD to 50 percent, effective January 14, 2014; increased the disability rating for a cervical spine disability to 20 percent, effective January 6, 2014; and increased the disability rating for a lumbar spine disability to 20 percent, effective January 6, 2014.

The Veteran perfected an appeal as to the disability ratings assigned for the issues on appeal.  He noted that he also sought earlier effective dates for the ratings for all the claims.  The earlier effective date issue, however, is part and parcel of the increased rating claims on appeal.  As the Veteran's ratings have already been staged or are an initial claim, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grants of service connection will be adequately addressed in the increased rating context and need not be considered as separate issues.

The claim of a separate compensable rating for lumbar radiculopathy is REMAND REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Since April 1, 2010, the evidence shows that the Veteran's MDD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to various symptoms.

2.  Prior to March 22, 2011, the Veteran's cervical spine disability did not result in forward flexion of the cervical spine of 30 degrees or less; combined range of motion of 170 degrees or less, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

3.  Since March 22, 2011, the Veteran's cervical spine disability, when considering his pain and corresponding functional impairment, is analogous to disability manifested by forward flexion greater than 15 degrees but no greater than 30 degrees.

4.  Prior to March 22, 2011, the Veteran's lumbar spine disability did not result in forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of 120 degrees or less, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

5.  Since March 22, 2011, the Veteran's lumbar spine disability, when considering his pain and corresponding functional impairment, is analogous to disability manifested by forward flexion greater than 30 degrees but no greater than 60 degrees.

6.  Since April 1, 2010, the Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis.

7.  Since April 1, 2010, the Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis.

8.  The Veteran's dermatitis covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  


CONCLUSIONS OF LAW

1.  Since April 1, 2010, the criteria for an initial 50 percent rating, but no higher, for the service-connected MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).
 
2.  Prior to March 22, 2011, the criteria for an initial rating in excess of 10 percent, for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  Since March 22, 2011, the criteria for an initial 20 percent rating for the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

4.  Prior to March 22, 2011, the criteria for an initial rating in excess of 10 percent, for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

5.  Since March 22, 2011, the criteria for an initial 20 percent rating for the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

6.  Since April 1, 2010, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8521 (2015).

7.  Since April 1, 2010, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8521 (2015).

8.  The criteria for a compensable rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2010 and January 2014.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Major Depressive Disorder

The Veteran's MDD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this Diagnostic Code, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2015).  Though this Manual has since been revised, the VA May 2010 examination noted below was provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Service treatment records show that the Veteran was diagnosed with depression while in service.   Shortly after service, the Veteran was afforded a VA examination in May 2010.  He reported having a constant, continuous or ongoing depressed mood and poor energy.  He reported sleeping problems, to include insomnia and intermittent waking.  He noted fatigue and feelings of sadness which made him have to exert more effort to work and exercise.  He noted that these symptoms affected his total daily functioning.  It was noted that the severity of the symptoms was mild.  No violent behavior or suicide attempts were reported.  He stated that his relationship with his mother was good and that he was close to his siblings.  He was divorced, but seeking to get back together with his ex-wife.  He noted that he was currently not working, but that he had a good relationship with his supervisor and co-workers at his former place of employment. 

The VA examiner noted that the Veteran was a reliable historian.  He appeared depressed in mood and affect.  Panic attacks and suspiciousness were absent.  No delusions or hallucinations were observed.  Obsessive or compulsive behavior was absent.  His thought process was appropriate.  Judgement was not impaired.  A mild degree of impaired memory was reported.  The Veteran's orientation was within normal limits.  Appearance, hygiene, communication, concentration and behavior were appropriate.  The VA examiner noted that the Veteran was able to establish and maintain effective work/school and social relationships.  The examiner noted that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medications.  The Veteran was diagnosed with moderate major depressive disorder and a GAF score of 60 was provided.  

A private treatment examination dated in March 2011 reflects that the Veteran complained of feelings of depression, anxiety, irritability, insomnia, decreased libido, difficulty concentrating and loss of interest in previously enjoyable activities.  He noted that the symptoms were adversely affecting his personal relationships and ability to perform job duties.  He noted taking medication.  Upon examination, the private examiner noted that the Veteran showed a flattened affect and was very despondent about his condition.  The examiner stated that the Veteran had psychomotor depression.  His judgment was intact.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal thoughts.  The private examiner noted that the Veteran's condition was severe.

Another private medical note dated in March 2011 showed that the Veteran experienced a depressive mood, anxiety, feelings of despair and severe sleep disruption.  The Veteran was diagnosed with dysthymia disorder.  

The Veteran was afforded another VA examination in January 2014.  The Veteran was diagnosed with persistent depressive disorder.  It was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functions satisfactorily, with normal routine behaviour, self-care and conversation.  The Veteran's symptoms were found to be depressed mood, flattened effect, and disturbances of motivation and mood.  It was noted that the Veteran lived in a house with his children and ex-wife. 

Based on all the evidence of record, the Board finds that continuously since the effective date of service connection for MDD on April 1, 2010, the Veteran's disability picture most closely approximates a 50 percent disability evaluation.  See 38 C.F.R. § 4.7.  The May 2010 VA examination reflects that the Veteran experienced disturbances in his mood and energy.  The VA examiner diagnosed the Veteran as having moderate MDD and assigned a GAF of 60 which was indicative of moderate impairment.  The March 2011 private examiner noted that he suffered from irritability, had problems sleeping and his affect was despondent and flattened.  The Veteran's January 2014 VA examination indicates that the Veteran suffered from depressed mood, flattened effect, and disturbances of motivation and mood.  It was noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the 50 percent rating being assigned adequately addresses his MDD symptomatology for the entire period on appeal rather than just from the current effective date of January 14, 2014.

Although this higher rating is warranted for the earlier rating period, in consideration of the evidence of record, the Board finds that the Veteran's MDD has not resulted in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment for this period on appeal.  Thus, a higher initial rating of 70 percent or 100 percent is not warranted.

The evidence does not show obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.

While the Veteran struggles with depression, the evidence does not show any suicidal and homicidal ideations.  There is no evidence of impaired impulse control resulting in periods of violence.  The evidence also does not show that the Veteran has an inability to establish and maintain effective relationships.  Though the Veteran stated that he is divorced, he has maintained a relationship with his ex-wife and his children.  There are no other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.  

As such, an initial rating of 50 percent, but no higher, continuously since April 1, 2010, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against an even higher initial rating for MDD.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Spine Disabilities 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

Regarding the Veteran's cervical spine disability, it is evaluated as 10 percent disabling prior to January 6, 2014, and 20 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2015).  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.

The General Rating Formula provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees; or, a combined range of motion of the cervical spine no greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Regarding the Veteran's lumbar spine disability, it is evaluated as 10 percent disabling prior to January 6, 2014, and 20 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239 and Diagnostic Code 5243, respectively.  The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  (The Board notes that the associated abnormality of radiculopathy of the lower extremities is address in a separate section below.  The possibility of radiculopathy of the upper extremities is addressed in the remand section.  No other possible associated objective neurologic abnormalities are shown.).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

A. Cervical Spine

Service treatment records show that the Veteran complained of neck and back pain while in service.  A diagnosis of cervicalgia was provided.  Shortly after service, the Veteran was afforded a VA examination in May 2010.  He reported being able to walk 100 yards in 3 minutes.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  No bowel or bladder or erectile dysfunction problems were noted.  The Veteran's posture and gait were within normal limits. 

Upon examination, the Veteran's cervical spine range of motion for forward flexion was 45 degrees.  The Veteran's range of motion for cervical extension was 45 degrees.  The Veteran's left and right lateral flexions were 40 degrees, each.  His left and right lateral rotations were 80 degrees, each.  There was no change to the measurements on repetitive use.  Limitations by pain, fatigue, weakness, lack of endurance or incoordination were not found on repetitive use.  No evidence of radiating pain on movement, muscle spasms, tenderness, guarding, weakness, loss of tone and atrophy of the limbs were found.  No ankylosis was noted.  

All upper peripheral pulses were measured as 2+.  Motor functions of the upper extremities were within normal limits.  The sensory examination was intact, bilaterally.  Bilateral upper reflexes were 2+.  No signs of cervical IVDS were noted.  X-ray findings were normal.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, C3-C7, with a cervical strain.  It was noted that subjective factors were neck pain, spasms and stiffness.  The objective factor found was pain during the range of motion testing.  

A private examination dated in March 2011 reflects that the Veteran complained of pain located in the midline of his neck.  He reported frequent popping of the neck with movement and numbness in both arms with exertion.  He noted waking up with a stiff neck and his pain worsened when he turned his head or when sitting for long periods.  He reported limited range of motion with exacerbations of pain causing him to not turn his head.  Pain was 7/10 at baseline and 10/10 during exacerbations.  He noted having 6+ weeks of incapacitation over the past 12 months.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was 20 degrees.  The Veteran's range of motion for cervical extension was 10 degrees.  The Veteran's left lateral flexion was to 20 degrees.  His right lateral flexion was 23 degrees.  His left and right lateral rotations were 25 degrees, each.  The examiner noted that loss of normal cervical lordotic curve was found.  Upon palpation, tenderness was found.  He noted that a limited range of motion indicated unfavorable ankylosis.  There was normal sensation to light touch and sharp stimuli.  Grip strength in both hands was diminished.  Deep tendon reflexes were 1+.  He noted bilateral, right more than left, upper extremity radiculopathy and loss of motion.  

The Veteran was afforded another VA examination in January 2014.  He reported constant neck pain with regular activities.  Upon examination, the Veteran's cervical spine range of motion for forward flexion was 35 degrees.  The Veteran's range of motion for cervical extension was 35 degrees.  The Veteran's left and right lateral flexions were 35 degrees, each.  His left and right lateral rotations were 60 degrees, each.  Pain began at the end points for all movements.  There was no change to the measurements on repetitive use.  Functional loss or impairment was found to be less movement than normal and pain on movement.  Localized tenderness or pain to palpation and guarding or muscle spasms was not found.  Muscle strength testing was normal and atrophy was not found.  The Veteran's reflex and sensory testing were normal.  No radiculopathy or neurologic abnormalities were found.  IVDS and incapacitating episodes were not found.  No arthritis or vertebral fractures were found upon x-ray.  Noted was disc narrowing and slight reversal for the cervical lordosis at C4.

The VA examiner noted that contributing factors of pain, weakness, fatigability and/or incoordination were present.  Additional limitation of functional ability of the cervical spine during flare-ups and repeated use over time was noted.  The degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees on flexion, extension and left and right lateral rotation.  The Veteran was diagnosed with degenerative joint disease.    

1. Increased Rating prior to March 22, 2011

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 20 percent disability rating, the evidence must establish that the Veteran's forward flexion is greater than 15 degrees but no greater than 30 degrees; or, a combined range of motion of the cervical spine no greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During this period, forward flexion was no worse than 45 degrees.  Further, the combined range of motion of the thoracolumbar spine was, at worst, 330 degrees.  The Veteran's posture and gait were reported to be within normal limits.  The objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 10 percent evaluation.

Even considering additional functional limitation due to factors as pain and less movement than normal, the demonstrated manifestations are appropriately contemplated in the 10 percent evaluation.  See Deluca, 8 Vet. App. at 202.  Additionally, the evidence does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months as required for a 20 percent rating.  At the May 2010 VA examination, no prescribed bed rest was noted. 

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior March 22, 2011, for the Veteran's service-connected cervical spine disability; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

2. Increased Rating from March 22, 2011 

Resolving all doubt in favor of the Veteran, the Board finds that his cervical spine disability more nearly approximates the criteria for a 20 percent rating since March 22, 2011 (rather than January 6, 2014).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees or a combined range of motion of the cervical spine no greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The March 2011 private treatment record shows that the Veteran noted pain and his forward flexion was to 20 degrees.  The examiner noted loss of normal cervical lordotic curve and tenderness was found on palpation.  Considering these findings, and in light of DeLuca, when considering painful motion and other factors, the Board finds that a higher 20 percent rating is warranted since March 22, 2011, when an increase in severity was factually ascertainable.

For this period on appeal, to warrant a 30 percent disability rating, the evidence must establish that the Veteran's forward flexion of the cervical spine to 15 degrees or less or, favorable ankylosis of the entire cervical spine.  As noted above, the March 2011 private examination shows that the Veteran's cervical spine disability is productive of forward flexion 20 degrees.  The January 2014 VA examination report shows that the Veteran's cervical spine disability is productive of forward flexion of at least 35 degrees.  Even with loss of range of motion during flare-ups of approximately 10 degrees noted on the January 2014 VA examination, the objective range of motion findings for this period on appeal do not meet the criteria for a disability rating in excess of 20 percent.  In addition, favorable ankylosis of the entire cervical spine has not been reported.

Although this higher rating is warranted, the evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 30 percent disability rating or higher, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The evidence also does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent disability rating may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  While the Veteran did report at his March 2011 private examination that he experienced 6+ weeks of incapacitation in the last 12 months, due to his cervical spine condition, his treatment records do not reflect that he experienced chronic incapacitation cervical spine pain that involved regular visits to a physician or physician-prescribed bed rest.  In addition, the January 2014 VA examination indicates that no IVDS or incapacitating episodes were reported.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least 4 weeks; that is, an incapacitating episode as defined for VA purposes.

In sum, a higher initial rating to 20 percent, but no higher, continuously since March 22, 2011, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for a cervical spine disability for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

B. Lumbar Spine 

Service treatment records show that the Veteran complained of low back pain while in service.  A diagnosis of lumbago was provided.  Shortly after service, the Veteran was afforded a VA examination in May 2010.  He reported limitation in walking due to his spine condition.  He reported being able to walk 100 yards in 3 minutes.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He had not experienced falls due to his spine condition.  He reported weakness of the spine, leg and foot.  No bowel or bladder or erectile dysfunction problems were noted.  The Veteran noted constant, moderate pain in his lower back, which radiated to his right leg and foot.  The pain was exacerbated by stress and standing or movement.  Flare-ups were reported.  No incapacitation was reported.  The Veteran's posture and gait were within normal limits.

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 30 degrees.  His left and right lateral flexions were to 30 degrees, each.  His left and right lateral rotations were to 30 degrees, each.  There was no change to the measurements on repetitive use.  Limitations by pain, fatigue, weakness, lack of endurance or incoordination were not found on repetitive use.  No evidence of radiating pain on movement was found.  Muscles spasms were absent.  Tenderness and guarding on movement were not found.  Weakness was not noted.  Muscle tone and musculature were normal.  Bilateral negative straight leg raises were noted.  Lasegue's signs were negative.  Normal curvature of the spine was noted.  No atrophy in the limbs or ankylosis of the spine was found.  Motor functions of the lower extremities were within normal limits.  The sensory examination was bilaterally intact.  Bilateral reflexes were 2+.  Peripheral nerve involvement was not evident during the examination.  No signs of lumbar IVDS were noted.  

A private examination dated in March 2011 reflects that the Veteran complained of pain located in the midline of his back.  The pain radiated down to his right lower extremity.  He reported weakness, stiffness and limited range of motion.  Cold sensation was noted in his right lower extremity.  Pain was constant with flares triggered by prolonged sitting, standing or bending.  His lower back pain severely limited his activities and work performance.  Baseline pain was 6/10 and 9-10/10 during flare-ups. 

Upon examination, the Veteran's lumbar spine range of motion for forward flexion was 45 degrees.  The Veteran's range of motion for lumbar extension was zero degrees.  The Veteran's left and right lateral flexions were 10 degrees, each.  His left and right lateral rotations were 10 degrees, each.  The lumbar spine was normal in appearance.  Loss of normal lordosis and right paraspinal lumbar muscle spasms were present on palpation.  Tenderness was found.  The Veteran's left knee strength test was 5/5 and this right was 4/5.  Dorsiflexion strength testing for his left was 4/5 and for his right was 5/5.  Bilateral ankle plantar strength testing was 4/5.  His deep tendon reflex for the patellar left was 1+ and the patellar right was 2+.  His bilateral achilles tendon reflexes were 1+.  He noted having 6+ weeks of incapacitation over the past 12 months.  

The Veteran was afforded another VA examination in January 2014.  The Veteran was diagnosed with degenerative joint disease with IVDS and spondylolisthesis.  He reported that it took about 2 hours to get fully functional in the morning.  He noted that pain and discomfort never went away.  Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 60 degrees.  His extension was to 25 degrees.  His left and right lateral flexions were to 25 degrees, each.  His left and right lateral rotations were to 25 degrees, each.  Pain began at the end points for all movements.  There was no change to the measurements on repetitive use.

Functional loss or impairment was found to be less movement than normal and pain on movement.  Localized tenderness or pain to palpation was not found.  Guarding and/or muscle spasms were present, but did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and atrophy was not found.  The Veteran's reflex testing was normal.  The sensory testing showed decreased sensation in his feet/toes, bilaterally.  Positive bilateral straight leg testing was found.  Mild paresthesias radiculopathy and sciatic nerve involvement was noted.  No neurologic abnormalities were found.  IVDS was reported.  Incapacitating episodes were not found.  Arthritis was found upon x-ray.  

The VA examiner noted that contributing factors or pain, weakness, fatigability and/or incoordination were present.  Additional limitation of functional ability of the lumbar spine during flare-ups and repeated use over time was noted.  The degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees on flexion, extension and left and right lateral rotation.  The Veteran was diagnosed with degenerative joint disease with spondylolisthesis.    
1. Increased Rating prior to March 22, 2011

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 20 percent disability rating, the evidence must establish that the Veteran's forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is found. During this period, forward flexion was no worse than 90 degrees.  Further, the combined range of motion of the thoracolumbar spine was, at worst, 240 degrees. Muscles spasms and guarding were not found and the Veteran's posture and gait were reported to be within normal limits.  Normal curvature of the spine was found.  The objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 10 percent evaluation.

Even considering additional functional limitation due to factors as pain and less movement than normal, the demonstrated manifestations are appropriately contemplated in the 10 percent evaluation.  See Deluca, 8 Vet. App. at 202.  The evidence also does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months as required for a 20 percent rating.  At the May 2010 VA examination, no signs of lumbar IVDS were noted.  Prescribed bed rest was not reported.  The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  A higher rating is not warranted under the IVDS Formula.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior March 22, 2011, for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

2. 
Increased Rating since March 22, 2011 

Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that after consideration of the functional limitations, the Veteran's thoracolumbar spine disability more nearly approximates a 20 percent rating since March 22, 2011 (rather than January 6, 2014).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The March 2011 private treatment record shows that the Veteran noted pain, weakness and stiffness and his forward flexion was to 45 degrees.  Considering these findings, and in light of DeLuca, when considering painful motion and other factors, the Board finds that a higher 20 percent rating is warranted since March 22, 2011, when an increase in severity was factually ascertainable.

For this period on appeal, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  As noted above, the March 2011 private examination shows that the Veteran's lumbar spine disability is productive of forward flexion 45 degrees.  The January 2014 VA examination report shows that while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  The Veteran's forward flexion was 60 degrees, with pain beginning at the endpoint.  Even with loss of range of motion during flare-ups of approximately 10 degrees. the objective range of motion findings for this period on appeal do not meet the criteria for a disability rating in excess of 20 percent.  There was also no ankylosis found upon examination.  

Although this higher rating is warranted, the evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 40 percent disability rating or higher, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent disability rating may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Veteran did report at his March 2011 private examination that he had experienced 6+ weeks of incapacitation in the last 12 months, due to his lumbar back condition.  However, the Veteran's treatment records do not reflect that he experienced chronic incapacitation lumbar spine pain that involved regular visits to a physician or physician-prescribed bed rest.  The January 2014 VA examination indicates that while IVDS was reported, no incapacitating episodes were found.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least 4 weeks; that is, an incapacitating episode as defined for VA purposes.

In sum, a higher initial rating to 20 percent, but no higher, continuously since March 22, 2011, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for a lumbar spine disability for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

C. Radiculopathy of the Lumbar Spine 

The Board notes that the Veteran has been assigned separate compensable ratings for radiculopathy for both the left and right lower extremities, rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 5243-8521, since January 6, 2014.  

Under Diagnostic Code 8521 for the external popliteal nerve (common peroneal), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A review of the entire record reflects that the Veteran has radiculopathy involving left and right lower extremities associated with his lumbar spine disability since the grant of service connection for a lumbar spine disability (rather than January 6, 2014).  

The evidence of record reveals that the Veteran has complained about radiating pain in his lower extremities.  The May 2010 VA examination report shows that the Veteran reported weakness of the spine, leg and foot.  He also noted constant, moderate pain in his lower back, which radiated to his right leg and foot.  The March 2011 private examination report indicates that the Veteran reported pain which radiated down to his right lower extremity.  Decreased strength test measurements were shown.  The private examiner found a cold sensation in his right lower extremity.  

Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the competent lay and medical evidence of record warrants a disability rating for the left and right lower extremities for radiculopathy associated with the service-connected lumbar spine disability.  Thus, separate 10 percent ratings under 38 C.F.R. § 4.124a, DC 8521, are warranted for mild radiculopathy of the left and right lower extremities since service connection of a lumbar spine disability.   

To warrant a 20 percent rating, the Veteran's radiculopathy would have to result in moderate incomplete paralysis.  The January 2014 VA examination report shows that mild paresthesias radiculopathy and sciatic nerve involvement was noted.  The Veteran's reflex testing was normal.  The sensory testing showed decreased sensation in his feet/toes, bilaterally.  Positive bilateral straight leg testing was found.  Given this evidence, the Board finds that his radiculopathy of the left and right lower extremities more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating for the entire period on appeal. 

As such, an initial rating of 10 percent, but no higher, continuously since April 1, 2010, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for left and right lower extremity disabilities.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

Dermatitis

This disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Under this Diagnostic Code, a noncompensable rating is assigned when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A note to the criteria indicates that dermatitis or eczema is to be rated as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability.  Id.

Service treatment records show that the Veteran was diagnosed with dermatitis while in service.  Shortly after service, the Veteran was afforded a VA examination in May 2010.  He reported experiencing "itchy, shedding and crusting" arms.  No exudation or ulcer formation was noted.  The symptoms were reported to occur three times a year, with each occurrence lasting eight weeks.  The ability to perform daily functions during flare-ups was limited due to wearing long sleeves until the blotches went away.  The Veteran noted using topical corticosteroid to treat the disability.  No overall functional impairment was reported.  Upon examination, the Veteran's skin was clear of rashes and lesions.  There was no sign of a skin disease or scarring.  No ulcer, edema or eczema was found on the upper extremities, bilaterally.  The Veteran was diagnosed with atopic dermatitis of the right and left forearm.  

A private examination dated in March 2011 reflects that the Veteran reported areas on his arm which itched.  He stated that the steroid creams initially improved the rash.  Upon examination, bilateral areas of non-specific macular erythema and dry appearances were found on his forearms.  No pustules, induration or discharge was found.  The examiner noted that the Veteran's rash was likely atopic dermatitis and had been treated without relief.  

The Veteran was also afforded a VA examination in January 2014.  No benign or malignant skin neoplasms or systemic manifestations due to dry skin were noted.  It was noted that the Veteran used topical corticosteroids for six weeks or more, but not constant.  Debilitating and non-debilitating episodes were not reported.  Upon examination, dermatitis was found on less than 5 percent of the Veteran's total body area and was not found on any of the Veteran's exposed area.  Acne, chloracne, vitiligo, alopecia, hyperhydrosis, tumors or benign or malignant neoplasm or metastasis were not found.  

Here, the evidence does not show that the Veteran's dermatis involves at least 5 percent, but less than 20 percent of his entire body; or at least 5 percent, but less than 20 percent of exposed areas is affected.  Although the Veteran has complained of rashes, the January 2014 VA examiner noted that the dermatitis was found on less than 5 percent of the Veteran's total body area and was not found on any of the Veteran's exposed area.  The service-connected disability of dermatitis also has not required treatment with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, within the last 12 months.  While the May 2010 and January 2014 VA examiners note the Veteran's use of corticosteroids, it was noted that the medication was a topical therapy.  The topical steroid cream only used on the affected areas is not considered systemic therapy.  "Systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1865 (32 ed. 2012).  

Based on the review of the evidence of record, it has not been shown that the skin disorder exceeds the noncompensable disability rating under Diagnostic Code 7806.  As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved, and a rating increase is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49. 

Other Considerations

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's MDD, cervical spine disability, lumbar spine disability and dermatitis disability have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms, and the effects of the symptoms, of the Veteran's MDD (flattened affect, depressed mood), cervical and lumbar spine disabilities (painful motion, weakness, stiffness) and dermatitis (itchiness, rash) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability pictures require the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Board notes that in his May 2010 VA examinations, the Veteran reported that he was not working.  The VA spine examiner noted that the Veteran's spine condition affected the Veteran's daily living as he would have difficulty with heavy lifting.  The VA psychological examiner noted that the Veteran's unemployment was not due to the effects primarily of a mental condition.  The March 2011 private examiner noted that the Veteran reported severe pain driving to work and the Veteran often missed work due to his lower back pain.  Although the January 2014 VA neck examination report shows that the Veteran reported that he had lost two jobs due to his neck pain, the January 2014 VA mental disorders examiner noted that the Veteran was studying to get his BA degree to find employment in management.  While the record reflects statements regarding pain, there no evidence of record showing that that his service-connected disability render him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

An initial disability rating of 50 percent, but no higher, for the Veteran's service-connected MDD, since April 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating of in excess of 10 percent for the Veteran's service-connected cervical spine disability, prior to March 22, 2011, is denied.

An initial disability of 20 percent, but no higher, for the Veteran's service-connected cervical spine disability, since March 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability, prior to March 22, 2011, is denied.

An initial disability of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability, since March 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating of 10 percent, but no higher, for left lower extremity radiculopathy, since April 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating of 10 percent, but no higher, for right lower extremity radiculopathy, since April 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable disability rating for atopic dermatitis of the bilateral forearms is denied.


REMAND

The Board finds that a remand is required for additional development before the Board may determine whether a separate evaluation is warranted for radiculopathy of the upper extremities associated with the Veteran's service-connected cervical spine disability.  See generally 38 C.F.R. § 4.71a, Note (1).  

The May 2010 VA examiner noted that no radiculopathy was found upon examination.  The May 2011 private examiner, however, noted bilateral upper extremity radiculopathy and loss of motion.  The Veteran reported numbness in both arms with exertion.  Subsequently, a January 2014 VA examiner noted that the Veteran did not have radiculopathy symptoms upon examination.  Thus, it is unclear if radiculopathy is present, and, if so, the severity of such symptoms.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and current severity of his possible radiculopathy of the bilateral upper extremities.  The claims file must be made available to the examiner for review.  All indicated tests should be performed.  

Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Does the Veteran's cervical spine disability result in neurological manifestations affecting the bilateral upper extremities, including but not limited to radiculopathy.  In offering this opinion, the examiner must identify and discuss all pertinent medical information utilized in reaching this conclusion.

b. If so, the specific nerve(s) affected should be specified, together with the degree of paralysis and functional impairment caused by the service-connected disability.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


